                                                                                          FiLEO
                   IN THE UNITED STATES DISTRICT COURT FOR T                          IN OPEN COURT
                            EASTERN DISTRICT OF VIRGINIA
                                                                                   SEP i 7
                                      Alexandria Division
                                                                                CLERK U.S. DISTRICT COURT
UNITED STATES OF AMERICA                                                           A1 FXANDRIA. VIRGINIA
                                                   )
                                                   ) Case No. l:20-cr-222
              V.                                   )
                                                   )Receipt of Child Pornography
CHRISTOPHER ERIK OBALLE,                           ) 18 U.S.C. §§ 2252(a)(2) and (b)(1)
                                                   )
                     Defendant.                    )Possession of Child Pornography
                                                   ) 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2)
                                                   )
                                                   ) Forfeiture Notice

                                                     FILED UNDER SEAL


                                        INDICTMENT


                        September 2020 Term - at Alexandria. Virginia

                                         COUNT ONE
                                  Receipt of Child Pornography

THE GRAND JURY CHARGES THAT:

       From in and around July 2013, through in and around June 2019, at or near Alexandria,

Virginia, in the Eastern District of Virginia, the defendant, CHRISTOPHER ERIK OBALLE,

using an ASUS Eee PC laptop computer,serial number obliterated, and an ASUS laptop computer,

serial number D8N0CY295222337, knowingly received and attempted to receive a visual

depiction using any means or facility of interstate or foreign commerce,and that had been shipped
and transported in or affecting interstate or foreign commerce, by any means including by
computer,the producing of which visual depiction involved the use ofa minor engaging in sexually

explicit conduct, and which visual depiction was of such conduct.

       (In violation of Title 18, United States Code, Sections 2252(a)(2)& (b)(1).)
